Case 2:19-cv-02070-TJH-PLA Document 50 Filed 07/15/21 Page 1 of 3 Page ID #:339
     Case 2:19-cv-02070-TJH-PLA Document 50 Filed 07/15/21 Page 2 of 3 Page ID #:340



 1    asserted claims for the unauthorized interception of satellite communications, in
 2    violation of 47 U.S.C. § 605; the unauthorized reception of cable communications, in
 3    violation of 47 U.S.C. § 553; conversion; and violation of California’s unfair
 4    competition law, Cal. Bus. and Prof. Code §§ 17200, et seq.
 5          On February 8, 2021, the Court set the Final Pretrial Conference for June 7,
 6    2021, with a warning that a party’s failure to comply with the Court’s Order regarding
 7    the preparation for the Final Pretrial Conference may result in sanctions. All pretrial
 8    documents, other than the joint proposed Final Pretrial Conference order, were due by
 9    May 17, 2021, pursuant to Local Rule 16.
10          Inga failed to file any pretrial documents and, according to Innovative, failed to
11    cooperate in preparing a joint proposed Final Pretrial Conference Order.
12    Consequently, on May 28, 2021, Innovative lodged a unilateral Proposed Final Pretrial
13    Conference Order. Innovative, then, filed an ex parte application to continue the Final
14    Pretrial Conference, and for leave to file a motion for terminating sanctions. The
15    Court granted the application, and continued the Final Pretrial Conference. A date for
16    the Final Pretrial Conference has not been set.
17          Innovative, now, moves for terminating sanctions.
18          As an initial matter, only willfulness, bad faith, or fault can justify terminating
19    sanctions. See Jorgensen v. Cassiday, 320 F.3d 906, 912 (9th Cir. 2003). Further,
20    before imposing terminating sanctions, the Court must consider less severe sanctions.
21    Halaco Eng’g Co. v. Costle, 843 F.2d 376, 381 (9th Cir. 1988). That is, the Court
22    must have previously: 1) Explicitly discussed why alternative sanctions would be
23    inadequate; 2) Imposed a less severe sanction; or 3) Warned of the possibility of
24    dismissal. See Malone v. U.S. Postal Service, 833 F.2d 128, 132 (9th Cir. 1987).
25          The Court, here, has not imposed or considered a less severe sanction.
26    Moreover, Innovative has not requested a sanction other than terminating sanctions.
27    Consequently, terminating sanctions are not appropriate at this time. If Inga appears
28    at the Final Pretrial Conference, the Court can, then, either impose a monetary sanction

                                                                          Order – Page 2 of 3
Case 2:19-cv-02070-TJH-PLA Document 50 Filed 07/15/21 Page 3 of 3 Page ID #:341
